Dissenting Opinion by
Mb.- Chief Justice Bell:
In this case, the majority have tunneled under the Himalayan mountains of the Pennsylvania Constitution in order to achieve their desired and what they believe is a worthy and wise goal. The Constitution *535of Pennsylvania, in language which is crystal clear, states that District Attorneys are County—not State— officers, and in Philadelphia are now City—not State— officers, and neither blinders nor any procrustean stretch can alter or change this clear language.
The Constitution of Pennsylvania of 1874 provided in Article XIV: “Section 1. County officers shall consist of sheriffs, coroners, prothonotaries, registers of wills, recorders of deeds, commissioners, treasurers, surveyors, auditors or controllers, clerks of the courts, district attorneys* and such others as may from time to time be established by law; and no treasurer shall be eligible for the term next succeeding the one for which he may be elected.”
In Commonwealth ex rel. Minerd v. Margiotti, 325 Pa. 17, 188 Atl. 524, the Court said (page 29) : “Prior to 1850 it was the custom of the Attorney General, exclusively by virtue of his common law powers and duties, to prosecute all criminal cases, and for him to appoint deputy Attorneys General in the various counties to represent him in their prosecutions. Thus, in Com. v. English, 11 Phila. 439, it was stated by Judge Pratt that: ‘Prior to the act of 1850, creating the office of district attorney, the pleas of the commonwealth were all conducted by the attorney general or his deputies, whom he was authorized by law to appoint, but whose duties have never been fully defined by the legislature. Presumably then, they were the same in the district in which he acted as were those of his principal, the attorney general himself.’
“The Act of May 3, 1850, P.L. 654, 16 P.S. sec. 3431, created the elective office of district attorney, which was unknown at the common law, and among other things provided: ‘The officer so elected shall sign all bills of indictment, and conduct in court all *536criminal■ and other prosecutions in the name of the commonwealth, or when the state is a party, which arise in the county for which he is elected, and perform all the duties which now by law are to be performed by deputy attorney generals, and receive the same fees or emoluments of office.’ . . .” See also to the same effect, Margiotti Appeal, 365 Pa. 330, 332, 75 A. 2d 265, and Com. ex rel. Margiotti v. Orsini, 368 Pa. 259, 262, 81 A. 2d 891.
On April 21, 1949, the Legislature of Pennsylvania enacted the First Class City Home Rule Act.* This enabling Act (certain relevant and controlling language of which is not quoted in the majority Opinion) authorized any City of the first class to adopt or appropriately enact legislation which would enable it to “exercise all powers and authority of local self-government and . . . have complete powers of legislation and administration in relation to its municipal functions” unless the form or system of municipal government or the legislation enacted thereunder conflict with the Constitution of the United States or the Constitution of Pennsylvania. (§17, 53 P.S. §13131)
Pursuant to the aforesaid enabling Act, the people of Philadelphia adopted on April 17, 1951, a Home Rule Charter, effective January 7, 1952. In the meantime, the people of Pennsylvania adopted on November 6, 1951-—effective immediately upon its adoption—an amendment to Article XIY of the Constitution, by adding thereto §8, which pertinently provides: “§8. City and county of Philadelphia; consolidation of governmental functions; county officers abolished (1) In Philadelphia all county offices are hereby abolished, and the city shall henceforth perform all functions of county government within its area through officers selected in such manner as may be provided by law. . . . *537(3) All laws applicable to the county of Philadelphia shall apply to the city of Philadelphia. ... (7) Upon adoption of this amendment all county officers shall become officers of the City of Philadelphia, and, until the General Assembly shall otherwise provide, shall continue to perform their duties and be elected, appointed, compensated and organized in such manner as may be provided by the provisions of this Constitution and the laws of the Commonwealth in effect at the time this amendment becomes effective, . . .”
This Constitutional amendment in the clearest language specifically provided that all county officers shall become officers of the City of Philadelphia.
With respect to the County officers who came within the Charter, the Court, in Lennox v. Clark, 372 Pa. 355, 93 A. 2d 834, pertinently said of the Consolidation Amendment (page 366), (1) : “Its real and designed result was that, when the former county officers became city officers and the former county employes city employes, they automatically became subject thereby to the laws then in effect governing and regulating city officers and employes, and also, of course, to any such laws as might thereafter become effective;” and (2) that the Consolidation Amendment was self-executing and therefore without the necessity of any further action, legislative or otherwise, had transformed certain County officials into City officials as of November 6, 1951 when the Amendment was adopted. However, the questions and issues in this case and in Carrow v. Philadelphia, 371 Pa. 255, 89 A. 2d 496, upon which the majority impliedly rely, did not include any question or issue or any decision concerning the status or powers of the District Attorney of Philadelphia.
Furthermore, with respect to certain County officials who also performed certain duties for the Commonwealth, the Court said (page 369) : “Some point *538has been made of the fact that the former county officers in a few instances performed certain duties on behalf of the Commonwealth and to that extent were acting in the capacity of an officer, agent or employe of the State: [citations]. However, just as the rendition of that service did not militate against their general status as county* officers, so now its continued rendition does not conflict with their general status as city officers.”
Appellant specifically, and the majority impliedly, rely upon Lennox v. Clark as holding that the District Attorney of Philadelphia is not a County or City officer but a Commonwealth officer, in spite of the clear language of the Constitution that he is a County officer, and by the new §8 of Article XIV of the Constitution, a City officer. The reliance of the majority and of the appellant upon Lennox v. Clark for this proposition cannot be justified or sustained. Prior decisions of this Court concerning the offices therein involved and the reasons upon which those cases were based are clearly inapplicable to the office of District Attorney. Lennox v. Clark held that the Prothonotary of Philadelphia is a judicial officer because of the fact that under Article Y, §7, of the Constitution, he is (a) appointed by the Judges of the Court and (b) subject to removal by a majority of said Judges, and (c) may appoint only such assistants as may be authorized by said Courts.
In Lennox v. Clark the Court further said (page 372) : “The same considerations thus applicable to the office of the Prothonotary apply with equal, if not greater, force to that of the Register of Wills, since it has been held that he is a judge and that his probate of wills constitutes a judicial act: Sebik’s Estate, 300 Pa. 45, 47, 150 A. 101, 102; West, Admrx., v. Young, *539332 Pa. 248, 251, 2 A. 2d 745, 746; Szmahl’s Estate, 335 Pa. 89, 92, 93, 6 A. 2d 267, 269.
“He too is the subject of a specific provision in the Constitution. Article V, Section 22, provides that ‘In any county in which a separate orphans’ court shall be established, the register of wills shall be clerk of such court and subject to its directions, in all matters pertaining to his office; he may appoint assistant clerks, but only with the consent and approval of said court.’ Accordingly it is our opinion that the office of the Register of Wills was not converted by the City-County Consolidation Amendment into a city office and therefore has not become subject to the provisions of the Charter.”
This Court so held in spite of the fact that the Register of Wills in Philadelphia acts as Agent of ■the Commonwealth of Pennsylvania for the collection of inheritance taxes. No municipal or county functions are performed by the Register of Wills in any of said offices. This Court held (we repeat) that the Philadelphia Register of Wills is a judicial officer and his office was not converted by the City-County Consolidation Amendment into a City office and did not become subject to the provisions of the Charter.
It is well established that where ambiguity or conflict exists between a specific constitutional provision* which is unquestionably applicable to a particular person or office or commission or agency and certain general constitutional provisions which would apply if it were not for such ambiguity or conflict, the specific Constitutional provision will prevail: Waits’. Estate, 336 Pa. 151, 154, 7 A. 2d 329; Philadelphia v. Commonwealth, 270 Pa. 353, 358, 113 A. 661; Buckley v. Holmes, 259 Pa. 176, 188, 102 A. 497; Commonwealth ex rel. v. Kline 294 Pa. 562, 567, 144 A. 750; Endlich, Interpretation of Statutes, §216.
*540For these reasons, this Court held, in the Lennox v. Clark case, that the office of Prothonotary and the office of Register of Wills of Philadelphia County were not converted by the City-County Consolidation Amendment into a City office and did not become subject to the provisions of the Charter.
However, none of the aforesaid provisions of the Constitution, nor any other constitutional provision, nor any relevant authority or sound and applicable reasoning, applies to a District Attorney, because the District Attorney is mentioned only once in the Constitution and in that one instance he is stated to be, as hereinabove set forth, a County officer.
Furthermore, it is clear as crystal that the essential and the principal and the most important powers, functions, duties and limitations of (a District Attorney, and especially of) a District Attorney of Philadelphia, are primarily and principally those of a County officer dealing with crimes and prosecuting criminals who commit one or more crimes in Philadelphia. Moreover, under the provisions of the Home Rule Charter and the Constitutional Amendment of 1951, this County District Attorney became a City officer who is elected and paid by the citizens of Philadelphia.

The District Attorney of Philadelphia is authorized to conduct investigations and issue subpoenas requiring the attendance of magistrates and the production of their records.

The right and power and duty of a District Attorney of Philadelphia not only to conduct investigations of alleged illegalities and suspected crimes and criminals has been universally recognized and sustained by this Court, but also and more relevantly his right, power and duty to investigate the conduct in office of magistrates has been ordained by statutes. For example, §1 of the Act of June 3, 1919, P.L. 369, 16 P.S. §7741, provides for the appointment of County detectives *541■in Counties of the first class “whose duties it shall he to investigate and make report to the district attorney as to the conduct in office of magistrates, constables, deputy constables, and other officers connected with the administration of criminal justice; to make such investigation and endeavor to obtain such evidence as may he required hy the district attorney in any criminal case; and perform such other duties as the district attorney may direct.”
Moreover, §1 of the Act of June 29, 1923, P.L. 973, 16 P.S. §7708, provides for the expenses of District Attorneys in every County “in the investigation of crime.”
The Power to Subpoena
In Com. ex rel. Margiotti v. Orsini, 368 Pa., supra, the Court said (page 263) : “The law is well settled that the power of subpoena which formerly was exclusively a judicial power, may now be granted to non-judicial bodies, commissions, agencies or officials hy statute, hut the power and the extent of the power is to he determined in each case hy the express statutory grant. . . .” (Emphasis in original)
Section 8-409 of the Philadelphia Home Rule Charter, upon which the District Attorney of Philadelphia relies to justify his right and power of subpoena, provides: “Every officer, department, board or commission authorized to hold hearings or conduct investigations shall have power to compel the attendance of witnesses and the production of documents and other evidence and for that purpose it may issue subpoenas requiring the attendance of persons and the production of documents and cause them to be served in any part of the City.” A District Attorney is certainly an "officer” within the language and meaning of §8-409, and one of his important and traditional duties is to conduct investigations concerning possible crimes and sus*542pected criminals in Philadelphia. I agree with the District Attorney of Philadelphia that he has a power of subpoena under §8-409 of the Philadelphia Home Rule Charter and that is the only authority which gives him a right or power of subpoena. By relying on that authority, he thereby impliedly and necessarily concedes and agrees that he is a City officer.
To summarize: It is therefore clear that the District Attorney of Philadelphia has the authority and the power to investigate the suspected illegal actions of magistrates in Philadelphia, and in pursuance thereof, and under and by virtue of the Philadelphia Home Rule Charter, has the authority and power to issue subpoenas duces tecum.*
*543The Powers of tbe City Solicitor of PbiladelpMa
Appellant further contends that this proceeding is fatally defective because the District Attorney personally appeared before the Court of Common Pleas and before this Court, instead of being represented by the City Solicitor. Appellant points out that under §4-400 of the Philadelphia Home Rule Charter, the City Solicitor is authorized and directed to represent the City and every City officer in all litigation.* While this section is ambiguous, if it is literally construed, as appellant would have us do, it would eliminate to all intents and purposes the vitally important office and all of the duties and functions of the District Attorney of Philadelphia.
It is a matter of common knowledge that the District Attorney or his assistants, and not the City Solicitor (or his assistants), tries every criminal case in the trial Courts, and, in the event of appeal, argues such cases in the appellate Courts. It is clear beyond the peradventure of a doubt that the literal construction of the powers of a City Solicitor, which is advocated by the appellant in this case, is so contrary to the universal practice which exists in Philadélphia (and indeed throughout the State) and is so unreasonable as to be completely devoid of merit.
For each and all of these reasons I dissent, and would affirm the Order of the lower Court.

 Italics throughout, ours.


 P. L. 665, 53 P.S. §13101 et seq.


 Emphasis in original.


 —or a specific provision of a statute.


 We note parenthetically that this power is not absolute and unfettered; its illegal use or its misuse or abuse can bé restrained or limited by a Court. In their annotation concerning this section of the Home Rule Charter, the draftsmen give as its source §8 of Article XVI of the Act of June 25, 1919, P. L. 581, 53 P.S. §12528,, wherein the power of subpoena was given to Philadelphia City Council. The origin of the Act of 1919 is §1 of Article XV of the Act of June 1, 1885, P. L. 37, which conferred on councils of cities of the first-class the right to issue subpoenas. Furthermore and more pertinently, the power of the District Attorney of Philadelphia—one of whose important duties has been traditionally the duty of investigating possible crimes and their possible perpetrators—to issue a subpoena duces tecum has been recognized and approved in Cathcart v. Crumlish, C.P. 6, September Term 1961, No. 3411, and In Re Petition of Wilbur Hamilton, June Term 1961, and in a formal Opinion No. 261 dated November 13, 1961 by City Solicitor David Berger.
A subpoenaed witness is not subject to an improper or unjustified or illegal subpoena. Section 8-409 further provides: “If any witness shall refuse to testify as to any fact within his knowledge or to produce any documents within his possession or under his control, the facts relating to such refusal shall forthwith be reported to any one of the Courts of Common Pleas of Philadelphia County and all questions arising upon such refusal and also upon any new evidence not included in the report, which new evidence may be offered either in behalf of or against such witness, shall as promptly as possible be heard by such court. If the court *543shall determine that the testimony or document required of such witness is legally competent and ought to be given or produced by him, the court may mate an order commanding such witness to testify or to produce documents or do both and if the witness shall thereafter refuse so to testify or so to produce documents in disobedience of such order of the court, the court may deal with the witness as in other cases.”


In this case, we note parenthetically that the City Solicitor stated at oral argument that he had no objection to the District Attorney appearing in person to argue the case.